   Case 16-04124                Doc 95      Filed 12/13/18 Entered 12/13/18 14:16:35   Desc Main
                                              Document     Page 1 of 3


                                       UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF MINNESOTA


  In re:
  Paul Hansmeier,
                   Debtor.                                        BKY 15-42460
  ----------------------------
  Paul Hansmeier,                                                 ADV 16-04124
                                        Plaintiff,
  v.                                                              ORDER
  Sandipan Chowdhury and Booth
  Sweet LLP,
                                      Defendants.


At Minneapolis, Minnesota, December 13, 2018.
                      This proceeding is before the Court on the Plaintiff’s
second motion for contempt.                          For reasons stated orally and recorded
in open court,
                      IT IS ORDERED:
                      1.         Plaintiff’s second motion for contempt is granted.
                      2.         Defendants shall produce the names of their
                                 financial institutions, corresponding addresses,
                                 and account numbers and all other identifying
                                 information to Plaintiff by 4:00 P.M. on
                                 Thursday, December 13, 2018.
                      3.         In the event Defendants change financial
                                 institutions or transfer funds for purposes of
                                 avoiding Plaintiff’s judgment, Defendants may be
                                 subject to additional civil and criminal contempt
                                 sanctions.


NOTICE OF ELECTRONIC ENTRY AND
FILING ORDER OR JUDGMENT
Filed and Docket Entry made on 12/13/2018
Lori Vosejpka, Clerk, by LH
Case 16-04124   Doc 95   Filed 12/13/18 Entered 12/13/18 14:16:35   Desc Main
                           Document     Page 2 of 3


         4.     Defendants shall produce all remaining written
                discovery responses to Plaintiff’s interrogatories
                and produce all documents requested in Plaintiff’s
                requests for production, removing any asserted
                objections by 4:00 P.M. on Monday, December 17,
                2018.
         5.     If Defendants fail to comply with the terms of
                Paragraph 4 of this order, the civil contempt
                sanctions shall increase to the amount of $1,000
                per Defendant per day of non-compliance, commencing
                on Tuesday, December 18, 2018.
         5.     Pursuant to the Court’s contempt order issued on
                October 24, 2018, Defendants shall pay accrued
                civil contempt sanctions in the amount of
                $24,000.00 to the Chapter 7 Trustee by 4:00 P.M. on
                Thursday, December 20, 2018.        The Trustee shall
                notify the Court when he has received Defendants’
                civil contempt sanction payment.
Case 16-04124   Doc 95   Filed 12/13/18 Entered 12/13/18 14:16:35   Desc Main
                           Document     Page 3 of 3


         6.     If Defendants fail to comply with the terms of this
                order, the Court may impose further civil or criminal
                sanctions against Defendants.

                                      /e/ Kathleen H. Sanberg
                                     __________________________________
                                    CHIEF UNITED STATES BANKRUPTCY JUDGE
